IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41388

STATE OF IDAHO,                                 )      2014 Unpublished Opinion No. 796
                                                )
       Plaintiff-Respondent,                    )      Filed: November 3, 2014
                                                )
v.                                              )      Stephen W. Kenyon, Clerk
                                                )
LORENZO ASTORGA CORRAL,                         )      THIS IS AN UNPUBLISHED
                                                )      OPINION AND SHALL NOT
       Defendant-Appellant.                     )      BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Judgment of conviction and concurrent, unified sentences of life with twenty
       years determinate for conspiracy to commit murder, and twenty-five years with
       five years determinate for conspiracy to commit first degree kidnapping, affirmed;
       order denying I.C.R. 35 motion for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Lorenzo Astorga Corral was convicted of conspiracy to commit murder, Idaho Code
§§ 18-4001, 18-4002, 18-4003, 18-1701, and conspiracy to commit first degree kidnapping, I.C.
§§ 18-4501, 18-4502, 18-1701.      The district court sentenced Corral to concurrent, unified
sentences of life with twenty years determinate for conspiracy to commit murder, and twenty-
five years with five years determinate for conspiracy to commit first degree kidnapping. Corral
filed an Idaho Criminal Rule 35 motion, which the district court denied. Corral appeals.




                                                1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Corral’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we apply the same criteria used for determining the
reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740 P.2d 63, 64 (Ct.
App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of the record,
including any new information submitted with Corral’s Rule 35 motion, we conclude no abuse of
discretion has been shown. Therefore, Corral’s judgment of conviction and sentences, and the
district court’s order denying Corral’s Rule 35 motion, are affirmed.




                                                     2